Citation Nr: 0205308	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board also notes that the veteran requested that he be 
afforded a Travel Board hearing at the time he submitted his 
substantive appeal in July 1999.  The veteran was scheduled 
for his hearing in July 2001 and notified of the hearing date 
by way of a letter dated in June 2001.  Evidence of record 
reflects that the veteran failed to report for his scheduled 
hearing.  The veteran did not request a postponement of his 
hearing, nor did he provide good cause for his failure to 
report.  Accordingly, his request for a hearing is considered 
to be withdrawn and the Board will adjudicate the claim based 
on the evidence of record.  38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The veteran has been entitled to non-service-connected 
disability pension benefits since November 1969.  

2.  As a result of his disabilities, the veteran requires the 
regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for a special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. 
§§ 1502, 1521(d) (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1945 to 
December 1946.  He has been entitled to non-service-connected 
disability pension benefits since November 1969.  Records 
associated with the claims folder at that time reflect that 
the veteran injured his back at his place of civilian 
employment in 1966.  He submitted his claim for VA pension 
benefits in November 1969.  He was found to be unemployable 
because of his back condition and entitled to the benefits in 
March 1970.  

The veteran first sought to obtain special monthly pension in 
January 1998.  He was afforded a VA examination for the 
purposes of evaluating his claim.  The results of the 
examination were recorded on VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  The veteran was brought to the examination by 
his daughter.  He complained of insomnia, generalized 
arthritis pain, difficulty walking, vertigo, and urinary 
incontinence.  The examiner noted that the veteran was 
stooped and walked with a cane.  The veteran was noted to 
have difficulty bathing and bathed out of a pan because he 
could not get into a bathtub.  He could feed himself and go 
to the bathroom but had difficulty in getting dressed.  The 
examiner said that the veteran's propulsion was poor.  The 
veteran used a cane and walked with a considerable limp.  
Weight bearing and balance were described as poor.

The examiner also reported that the veteran experienced 
vertigo, poor memory and loss of balance.  He required 
assistance to leave the house.  He would read and watch 
television.  The examiner reported that the veteran was able 
to walk approximately 60 yards without assistance.  The 
examiner listed diagnoses of cancer of the prostate, history 
of beriberi in service, degenerative arthritis of the spine 
and elevated blood sugar.  The examiner certified that the 
veteran was not in need of daily skilled services in block 32 
of the examination report form.  

The veteran's claim was denied in April 1998, with notice 
provided that same month.

VA treatment records associated with the claims folder at the 
time of the April 1998 decision noted that the veteran had 
undergone radical retropubic prostatectomy for cancer of the 
prostate in 1993.  He had x-ray evidence and diagnoses of 
degenerative arthritis of the cervical and lumbosacral spine, 
diagnoses of peripheral neuropathy, and gastroesophageal 
reflux disease (GERD) and complaints of difficulty with his 
balance.

The veteran was afforded a VA orthopedic examination in 
October 1998 in association with a clam for an increased 
rating for a service-connected right ankle disability.  The 
examination report was limited to a discussion of complaints 
and findings involving the right ankle.

The veteran was afforded another VA examination for possible 
entitlement to aid and attendance benefits in November 1998.  
The examination was performed by the same VA examiner as in 
January 1998.  The results were recorded on VA Form 21-2680.  
The veteran was brought to the examination by his daughter.  
The veteran's complaints were listed as pain in both legs, 
generalized arthritis, indigestion, urinary incontinence, and 
that he tired easily.  The examiner noted that the veteran 
was stooped and walked with a cane.  The veteran needed 
assistance to take a shower but could dress, and feed himself 
and go to the bathroom.  The examiner said that the veteran 
had numbness in both legs and had a shuffling gait while 
walking with his cane.  The veteran's balance and weight 
bearing were described as poor.  The veteran experienced 
limitation of the "spine, trunk, and neck" due to 
generalized pain.  He would go out once a week to the grocery 
store with his daughter.  He experienced vertigo and memory 
loss.  The examiner reported that the veteran could walk one 
block without assistance.  

The examiner listed the following diagnoses:  benign 
prostatic hypertrophy with subsequent prostatectomy, chronic 
indigestion, generalized arteriosclerosis, urinary 
incontinence, pigmented mole on back requiring biopsy, mild 
hypertension, degenerative arthritis of the back and 
seborrheic keratosis.  The examiner then certified that the 
veteran required the daily services of a skilled provider 
without which he would require being in a nursing home, 
hospital, or other institutional care.

The RO granted the veteran entitlement to increased 
disability pension by reason of being housebound in November 
1998.  The veteran was denied entitlement to special monthly 
pension on account of the need for aid and attendance.

Additional VA records associated with the claims folder for 
the period from July 1998 to January 1999 show only 
intermittent outpatient visits for the veteran.

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (2001).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(b) (2001).  
A veteran is deemed to be in need of regular aid and 
attendance if he is:

	(1) blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to five degrees or less; or

(2) is a patient in a nursing home because of 
mental or physical incapacity; or

(3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c) (2001).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

	(1) the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2) the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3) the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4) the inability of the veteran to attend to 
the wants of nature; and

	(5) the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
decision may be made.  Rather, the particular personal 
functions which the veteran is unable to perform are to be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  Id.

In this case, there is no evidence to show that the veteran 
satisfies the criteria found at 38 C.F.R. § 3.351(c)(1) 
(visual acuity and visual field criteria); therefore, there 
is no basis to award aid and attendance benefits under this 
provision.

The veteran is currently not a patient in a nursing home 
because of physical incapacity; however, the November 1998 VA 
examination report indicated that the veteran would need to 
be in a nursing home, in a hospital, or receiving other 
institutional care if did not receive the daily services of a 
skilled provider.  While the overall physical limitations 
listed by the examiner in the several blocks on the 
examination report form did not indicate the veteran's need 
for such care in emphatic terms, the Board is persuaded by 
the fact that the examiner ultimately decided that the 
veteran did in fact require such assistance.  The results of 
the November 1998 examination are given even more weight by 
the fact that the examination was performed by the same 
examiner that evaluated the veteran in January 1998 where he 
reached a different conclusion.  

The veteran is approximately 75 years old, he has been deemed 
to be totally disabled since 1969, he lives alone and 
requires the assistance of his daughter to be able to leave 
his house once a week.  He has multiple physical 
disabilities.  The RO has determined the veteran's back 
disability to be ratable at 100 percent.  When all the 
evidence of record is considered, especially the 
certification of the VA physician in November 1998, the Board 
can only conclude that the veteran meets the criteria for 
entitlement to special monthly pension on account of the need 
of aid and attendance of another person.  See 38 C.F.R. 
§§ 3.351(c)(2), (3).  

The Board notes that, during the pendency of this claim, the 
standard for processing claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  In light of the favorable decision by 
the Board in this case, there is no requirement for further 
discussion of the application of the VCAA to this veteran's 
claim.  


ORDER

Special monthly pension on account of the need for regular 
aid and attendance is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

